DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1, 7, 9 – 12, 18, 21, & 23 – 25, and the cancellation of claims 17 & 22. Claims 18 – 21, 23, & 25 were previously withdrawn. Claims 1 – 16 & 24 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claims 1 & 24 claims “A 3-dimensional construct that supports cell attachment and alignment…” Claims 1 & 24 do not clearly limit what the cells are 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mata et al. (“A three-dimensional scaffold with precise micro-architecture and surface micro-textures,” Biomaterials, Volume 30, Issue 27, September 2009, Pages 4610-4617), in view of Schwartz et al. (WO 2016/118349). 
Mata et al. teach 3D scaffold structure for cell attachment and growth manufactured by microfabrication of a mold using epoxy-based photoresist (SU-8), followed by dual-sided molding of a single layer of PDMS, alignment, stacking, adhesion of multiple PDMS layers to achieve a 3D structure. The 3D scaffold contains deep holes (Section 3.1 & Fig. 2). Scaffolds were rinsed with phosphate buffered saline (PBS) and then place inside a syringe for loading of the cells (Section 2.2.3).

    PNG
    media_image1.png
    794
    709
    media_image1.png
    Greyscale

	Mata et al. do not teach the organometallic/phosphonate adduct and the substrate that is directly reactive with a cell-adhesive phosphonate (SAMP) via bridging the organometallic layer.
Schwartz et al. teach scaffolds for tissues and uses thereof for supporting cell attachment/alignment (claims 1 & 24).  The scaffold comprises a substrate, a patterned coating of a metal alkoxide, and phosphonic acid covalently attached to coating surface (Applicants “organometallic/phosphonate adduct” of claim 1 and “substrate that is directly reactive with a cell-adhesive phosphonate…via bridging organometallic layer” of claim 24) wherein (claims 1 & 24). A non-biologic cell adhesive is disposed on an oxide layer. The cell adhesive layer comprises self-assembled monolayer of phosphonate (SAMP) (Pg. 10, Lines 18 – 28 & Pg. 13, Lines 12 – 25) (claims 1 & 24). Peripheral nerve repair (Pg. 11, Line 3) requires growing NIH 373 fibroblast cells, which are adhered to the SAMP adhesive (Fig. 2 & pg. 30).
Therefore, based on the teachings of Schwartz et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat the substrate with metal alkoxide with phosphonic acid and SAMP adhesive for compatibility with the purpose of effectively adhering NIH 373 fibroblast cells (Fig. 2) to the surface of the 3D 

Regarding claims 2 & 24, Schwartz et al. teach the substrate is chosen from polyester, polyamide, & polyetherether ketone (Pg. 17, Lines 15 – 17). It would have been obvious to one of ordinary skill in the art to use a substrate polymer material known in the art for SAMP adhesion.
Regarding claim 3, Mata et al. teach the 2D scaffold is in layer (sheet) form. Schwartz et al. teach the scaffold is in the form of a tube-like structure, such as a rolled up system (Pg. 5, Lines 27 – 30) from a sheet form (Applicant’s “two dimensional construct”) (Figs. 1 & 5).
Regarding claim 4, as shown in Fig. 2 above, Mata et al. teach scaffold containing parallel gaps (holes) in the layers, and also continuous parallel surfaces between said parallel holes. Additionally, Schwartz et al. teach the SAMP is patterned in stripes (Applicant’s “continuous lines”) (Pg. 10, Lines 23 – 28).
Regarding claim 5, both Mata et al. and Schwartz et al. fail to teach holes comprise up to 30% of the nominal surface area of said polymer substrate.
 	Mata et al. teach physical characteristics of the scaffold, defined by the micro-architecture (porosity, pore geometry, interconnectivity) and the surface micro-textures (surface topography) are known to extensively influence cell function and play a crucial role in tissue regeneration (Section 1). Absent a showing of criticality with respect to % holes of nominal surface area (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the % holes 
Regarding claim 6, claim 6 defines the product by how the product was made.  Thus, claim 6 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure containing holes in the polymer substrate.  Mata et al. suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
 claims 7 – 9, Schwartz et al. teach the oxide is a metal oxide, preferably zirconium oxide (Pg. 21, Lines 3 – 16), such as zirconium tetra(tert-butoxide) (Pg. 8, Lines 1 – 25, Pg. 12, Lines 8 & 22, Pg. 16, Line 7, Pg. 25, Line 19).
Regarding claims 10 – 13, Schwartz et al. teach the phosphonic acid contains functionality adapted for cell binding (Pg. 5, Lines 14 – 16). The phosphonic acid comprises one or more functional groups selected from the group consisting of polyol moieties, sugar alcohol moieties, hydroxyl functional groups, amino functional groups, carboxylic acid functional groups, carboxylate ester functional groups, phosphonic acid functional groups, phosphonate functional groups, ether functional groups, alkyne functional groups, azide functional groups and thiol functional groups (Pg. 4, Lines 6 – 30 & Pg. 6, Lines 7 – 25) (claim 11), more preferably an α,ω-diphosphonate (claim 12), such as 1,4-butanediphosphonic acid (Pg. 4, Line 12, Pg. 6, Lines 6 – 7) (claim 13).
Regarding claims 14 – 16, Schwartz et al. teach cells are attached to the construct to form an extracellular matrix (ECM) aligned with the (SAMP) pattern using shadow mask technique (Pg. 5, Lines 21 – 23, Pg. 13, Line 26 – Pg. 15, Line 14, & Fig. 2) (claims 14 – 15). The cells comprise NIH 373 fibroblasts (Pg. 13, Line 26, Pg. 14, Line 9) (claim 16).

Response to Arguments
Applicant argues, “Previously pending claim 10 allegedly appeared to contradict claim 1, from which it depends, with regard to the adduct in relation to the SAMP. Without addressing the merits of the rejection or conceding that the Examiner is correct, and solely in order to advance prosecution, Applicant has amended both claims 1 and 
“Previously pending claim 12 allegedly contained insufficient antecedent basis for the phrase ‘said diphosphonate’. Without addressing the merits of the rejection or conceding that the Examiner is correct, and solely in order to advance prosecution, Applicant has amended the claims to replace “said diphosphonate’ with ‘phosphonic acid adapted for cell binding’, as found in claim 10.
“Previously pending claim 24 allegedly was unclear with respect to the optional bridging organometallic layer. In response, without addressing the merits of the rejection or conceding that the Examiner is correct, and solely in order to advance prosecution, Applicant has amended the claim to remove the optional bridging organometallic layer” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 10, 12, & 24, the rejection of claims 10 – 13 & 24 under 35 U.S.C. 112(b) is withdrawn.

Applicant argues, “Without acquiescing to the objection, but solely to facilitate prosecution of the application, claim 1 has been amended to incorporate the limitations of previous claim 17, now canceled, so that the combination of Schwartz and Duch fails to overcome the 3D limitations of the claimed construct” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the rejection above.

Applicant argues, “Allegedly, the topographical features of the 2D surface can comprise a periodic structure including a repeat unit cell characterized as having ‘holes’ (pointing to paragraph [0118])…Thus, the unit cell has ‘holes or protrusions.’ …These ‘gaps between protrusions’ are described as square or rectangular ‘holes/recesses’… Figures 4 and 5 clearly show that the ‘holes/recesses’ are actually the spaces or valleys between the protrusions or pillars. See Fig. 4b), and Fig. 5b) and 5c). Further, paragraph [0162] describes the square hole/pillar structure shown in FIG. 7 as ‘having the appearance of a chess board with holes…and protrusions/pillars.’ …Thus, Duch fails to disclose bond fide holes through the substrate. There is thus no teaching in Duch, let alone motivation, for providing holes completely through a substrate” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to Duch have been fully considered and are persuasive.  The rejection of claims 1 – 17 & 24 over Schwartz et al. and Duch et al. has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mata et al.

Applicant argues, “…the Examiner added Castillo for the teaching that a single sheet of laminate rolled into a tube-like form results in a spiral of stacked layers (pointing to paragraphs [0054], [0074] – [0076], and Fig. 3C…).
“However, Castillo actually teaches that when a single laminate sheet is rolled into a tube or spiral, the spiraling causes layering of the same laminate sheet upon itself. This not equivalent to stacking multiple individual laminate sheets” (Remarks, Pgs. 10 – 11).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Mata et al. teach a plurality of 2D sheets that are stacked.

Applicant argues, “Also, Castillo is actually directed to bioreactors for culturing large quantities of cells, and the disclosure always involves spacer sections (such as a mesh) and cell immobilization sections (such as a woven or non-woven material), where alternating the sections provides the pattern of the ‘3D matrix’ (paragraph [0074]; Fig. 2A, sections 10 and 11). The culture media and cells flow through the bioreactor (paragraphs [0056] & [0079], and the cells are collected in the immobilization sections. Thus, the 3D matrix of Castillo is part of the bioreactor, which is designed to generate large number of cells, and clearly does not serve as a scaffold on which to actually attach cells, align them and grow an ECM, to be stacked, forming a 3D device” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Considering Mata et al. teach the claimed stacked sheets, the reference of Castillo has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781